DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (USPG 20120325321, hereinafter ‘Perry’) in view of Koveal et al. (US 6669104, hereinafter ‘Koveal’).
Regarding claims 1, 5-6 and 8-9, Perry discloses a minimum quantity lubrication tool comprising a lance 90 including a passageway extending axially from a first end of the lance toward a second end of the lance, and allowing a lubricant supply 30 to flow therein from the first end toward the second. The lubricant supply flowing through the passageway exits the lance and is impinged upon by air 32 flowing around the lance. Perry does not disclose the lance having a first orifice extending radially through the lance at a location near the second end of the lance.
Koveal discloses a similar mixing apparatus (Fig. 7), solving the same problem as Perry, wherein a fluid flowing inside a lance 198 exits the lance via orifices 199 having equal diameters, and is impinged upon by a fluid flowing around the lance 197 wherein the two fluids are then mixed to atomize the mixture (Col. 13, Lines 23-65).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide radially extending, diametrically opposed first and second orifices through the cylindrical lance of Perry from an inner cylindrical surface of the lance to an outer cylindrical surface of the lance at a location near the second end of the lance as taught by Koveal, in order to more effectively atomize and mix an air/fluid mixture.
Regarding claim 2, neither Perry nor Koveal disclose the particular diameter of the first orifice.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the size of the first orifice to be less than 1 mm in diameter, depending on the overall size of the lance, and the flow characteristics of the fluid passing through the lance to ensure proper mixing with the air flowing around the lance. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 3, neither Perry nor Koveal disclose the particular distance from the second end of the lance at which the first orifice is located.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 1 to locate the first orifice within 1 and 2 mm from the second end of the lance depending on the overall dimensions of the lance and to optimize the flow and dispensing of fluid to mix with the air flowing around the lance. See above-cited optimization case law.
Regarding claim 4, Perry discloses an end of the passageway extending through the second end of the lance. Perry does not disclose a cap plugging said end of the passageway.
Koveal discloses a lance in which the second end of the lance is plugged (i.e. formed with an integral cap to cover the end of the passageway) to inhibit the lubricant supply flowing through the passageway from flowing out of the end of the passageway and instead forcing the fluid radially out of the orifices.
It would have been obvious to one having ordinary skill in the art at the time of filing to cap/plug the end of the passageway of the lance of claim 1, and force all lubricant through the orifices of the modified apparatus, as taught by Koveal in order to more evenly spread the lubricant and allow for thorough atomization of the mixture.
Regarding claim 7, neither Perry nor Koveal disclose the first and second orifices having different diameters.
However, simply changing the diameter of the second orifice to be smaller than the diameter of the first orifice would have been obvious to one having ordinary skill in the art at the time of filing to produce a mixture of larger and smaller droplets of lubricant in the oil/mist mixture if desired. A change in size is generally recognized as being within the level of ordinary skill in the art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Regarding claim 10, Perry discloses the tool further comprising a spindle body 22 configured to rotate about an axis. A tool holder body 24 is mounted to the spindle body for common rotation about the axis. A cutting tool 26 is mounted to the tool holder body for common rotation about the axis, the cutting tool being configured to remove material from a workpiece. A coupling 100/102 receives an end portion of the lance and is configured to provide air-oil mist flowing therethrough to the cutting tool. Perry discloses the coupling ‘engaging’ the cutting tool (Paragraph [0025]) but does not explicitly disclose the coupling extending at least partially into the cutting tool, and Koveal does not disclose this either.
However, modifying the apparatus of claim 1 so that rather than the undescribed ‘engaging’ of the coupling and cutting tool, the coupling at least partially extends into the cutting tool in order to prevent leaks/wasted air-oil mist from the interface would have been obvious to try for one having ordinary skill in the art at the time of filing.
Regarding claims 11, 14-15 and 17, Perry discloses a minimum quantity lubrication tool comprising a lance 90 including a passageway extending axially from a first end of the lance toward a second end of the lance, and allowing a lubricant supply 30 to flow therein from the first end toward the second. The lubricant supply flowing through the passageway exits the lance and is impinged upon by air 32 flowing around the lance. Perry does not disclose the lance having a first orifice extending radially through the lance at a location near the second end of the lance.
Koveal discloses a similar mixing apparatus (Fig. 7), solving the same problem as Perry, wherein a fluid flowing inside a lance 198 exits the lance via a plurality of apertures 199 having equal diameters, and is impinged upon by a fluid flowing around the lance 197 wherein the two fluids are then mixed to atomize the mixture (Col. 13, Lines 23-65).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a plurality of radially extending, diametrically opposed first and second apertures and diametrically opposed third and fourth apertures through the cylindrical lance of Perry from an inner cylindrical surface of the lance to an outer cylindrical surface of the lance at a location near the second end of the lance as taught by Koveal, in order to more effectively atomize and mix an air/fluid mixture.
Regarding claim 12, neither Perry nor Koveal disclose the particular diameters of the apertures.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the size of the apertures to be less than 1 mm in diameter, depending on the overall size of the lance, and the flow characteristics of the fluid passing through the lance to ensure proper mixing with the air flowing around the lance. See above-cited optimization case law.
Regarding claim 13, neither Perry nor Koveal disclose the particular distance from the second end of the lance at which the apertures are located.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 11 to locate the apertures within 1 and 2 mm from the second end of the lance depending on the overall dimensions of the lance and to optimize the flow and dispensing of fluid to mix with the air flowing around the lance. See above-cited optimization case law.
Regarding claim 16, neither Perry nor Koveal disclose the first and second apertures having a first diameter, and the third and fourth apertures having a second, different diameter.
However, simply changing the diameter of the third and fourth apertures to be smaller than the diameter of the first and second apertures would have been obvious to one having ordinary skill in the art at the time of filing to produce smaller droplets of lubricant in the oil/mist mixture if desired. See above-cited change of size case law.
Regarding claims 18 and 19, Perry discloses the tool further comprising a spindle body 22 configured to rotate about an axis. A tool holder body 24 is mounted to the spindle body for common rotation about the axis. A cutting tool 26 is mounted to the tool holder body for common rotation about the axis, the cutting tool being configured to remove material from a workpiece. A coupling 100/102 receives an end portion of the lance and is configured to provide air-oil mist flowing therethrough to the cutting tool. Perry discloses the coupling ‘engaging’ the cutting tool (Paragraph [0025]) but does not explicitly disclose the coupling extending at least partially into the cutting tool, and Koveal does not disclose this either.
However, modifying the apparatus of claim 11 so that rather than the undescribed ‘engaging’ of the coupling and cutting tool, the coupling at least partially extends into the cutting tool in order to prevent leaks/wasted air-oil mist from the interface would have been obvious to try for one having ordinary skill in the art at the time of filing.
Regarding claim 20, Perry discloses a minimum quantity lubrication tool comprising a cutting tool 26 configured to remove material from a workpiece. A coupling 100/102 is configured to provide air-oil mist flowing therethrough to the cutting tool. A lance 90 is provided, including a first end and an opposing second end that extends at least partially into the coupling. The lance further includes a passageway extending axially from the first end of the lance toward the second end of the lance and allows a lubricant supply to flow therein. The lubricant supply flowing through the passageway exits the lance and mixes with air flowing around the lance to form air-oil mist at a location upstream 110 of the second end of the lance. Perry discloses the coupling ‘engaging’ the cutting tool (Paragraph [0025]) but does not explicitly disclose the coupling extending at least partially into the cutting tool, nor does Perry disclose the claimed orifices and their dimensions/locations.
Modifying the apparatus of Perry so that rather than the undescribed ‘engaging’ of the coupling and cutting tool, the coupling at least partially extends into the cutting tool in order to prevent leaks/wasted air-oil mist from the interface would have been obvious to try for one having ordinary skill in the art at the time of filing.
Koveal discloses a similar mixing apparatus (Fig. 7), solving the same problem as Perry, wherein a fluid flowing inside a lance 198 exits the lance via orifices 199, and is impinged upon by a fluid flowing around the lance 197 wherein the two fluids are then mixed to atomize the mixture (Col. 13, Lines 23-65).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide radially extending, diametrically opposed first and second orifices through the cylindrical lance of Perry from an inner cylindrical surface of the lance to an outer cylindrical surface of the lance at a location near the second end of the lance as taught by Koveal, in order to more effectively atomize and mix an air/fluid mixture.
Additionally, it would have been obvious to one having ordinary skill in the art at the time of filing to optimize the size of the first orifice to be less than 1 mm in diameter, depending on the overall size of the lance, and the flow characteristics of the fluid passing through the lance to ensure proper mixing with the air flowing around the lance. Finally, it would have also been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus to locate the first and second orifices within 1 and 2 mm from the second end of the lance depending on the overall dimensions of the lance and to optimize the flow and dispensing of fluid to mix with the air flowing around the lance. See above-cited optimization case law.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Helbig (DE 102010020951) and Watzke et al. (USPG 20070014647) disclose elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722